UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2085



EUGENE JAMISON, SR.,

                                              Plaintiff - Appellant,

          versus


FEDERAL COMMUNICATIONS COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-05-2311-JFM)


Submitted: May 18, 2006                          Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Jamison, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eugene Jamison, Sr., appeals the district court’s order

dismissing his complaint.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.   Jamison   v.   Federal   Commc’n   Comm’n,   No.

CA-05-2311-JFM (D. Md. Aug. 25, 2005).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                - 2 -